Motion for reargument denied, without costs. Decision handed down May. 16, 1960 (10 A D 2d 512) amended so as to provide as follows: Judgment modified, on the law and the facts, to provide that defendant’s testator held title to the realty described in the complaint for the benefit of 23-27 Grand Street, Inc., and that he and his nominees held title to the stock of said corporation for the benefit of plaintiffs; to reduce the amount awarded by the second decretal paragraph to $29,426.45 (being the amount of defendant’s testator’s advances of $24,426.45 and attorney’s fees of $5,000) and interest, subject to such offsets, if any, as appellants may be found to be entitled to upon the further accounting to be had herein; to delete the third, fourth, sixth and ninth decretal paragraphs and the provision in the fifth decretal paragraph with respect to tax liabilities arising out of the conveyance and reconveyance of the realty; to remit the action to the Trial Term for the accounting prayed for in the complaint; to provide that, upon the final determination of such accounting, said realty and said stock be conveyed and transferred to the respective beneficial owners thereof subject to existing mortgage and tax liens and any other valid liens and upon payment of the award herein in favor of respondents Herzberg and of the award herein *875in favor of defendant executor less the amount of such offsets to said award last mentioned as may be determined upon the accounting hereinbefore directed to be had herein, and that in default of such payments, as provided by said judgment, said realty be sold in accordance with said judgment, provided, however, that plaintiffs may elect that such conveyance and transfer or such sale, as the ease may be, shall be had prior to the final determination of said accounting, subject to said mortgage and tax liens and any other valid liens and upon payment by the parties concerned or from the proceeds of the judicial sale, as the case may be, of said award herein in favor of the respondents Herzberg and upon payment, by said parties or from such proceeds, into court to the credit of this action, to await the final determination of said accounting, of said award herein in favor of defendant executor in the amount of $29,426.45 and interest; and that as so modified such judgment is affirmed, with costs to plaintiffs-appellants. Order entered May 8,1959 affirmed, with costs to respondents Herzberg. Order entered May 22, 1959 affirmed, without costs. Orders signed. Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ., concur.